 1

 2

 3

 4

 5

 6

 7

 8

 9                     UNITED STATES DISTRICT COURT
10                   CENTRAL DISTRICT OF CALIFORNIA
11

12   JOSIE GONZALEZ                    Case No.: 5:17-cv-00545-MRW
13
                Plaintiff,             [PROPOSED] ORDER
14                                     GRANTING JOINT
     v.
                                       STIPULATION AND ORDER
15                                     TO DISMISS CASE
     FCA US, LLC a Delaware Limited
16
     Liability Company; and DOES 1
17   through 10 inclusive
18           Defendant
19

20

21

22

23

24

25

26

27

28
                                      -1-
                  [PROPOSED] ORDER GRANTING JOINT STIPULATION
 1                                         ORDER
 2         The stipulation is approved. The entire action is hereby dismissed with
 3   prejudice.
 4         IT IS SO ORDERED.
 5

 6
     DATED: Dec. 18, 2019         ___________________________
                                           Honorable Judge Michael R. Wilner
 7

 8

 9                And thanks for settling the fees, too! MRW
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         -2-
                     [PROPOSED] ORDER GRANTING JOINT STIPULATION
